Title: From George Washington to the Pennsylvania Supreme Executive Council, 9 July 1777
From: Washington, George
To: Pennsylvania Supreme Executive Council



Gentlemen
Head Quarters Morris Town July 9th 1777

I find accurate Draughts or Maps of the Country which is or may be the Seat of War so essentially necessary, that I must beg Leave to recommend such a Measure with all possible Expedition, so far as regards the Shores of the Delaware where the Enemy may probably land & march. When the Enemy have once possessed themselves of any Part of the Country every Attempt to delineate it becomes difficult if not wholly impracticable; the Propriety therefore of doing it with all possible Advantage, I trust will be too obvious to your Honourable Board to make it necessary to press it farther.
In the Execution of this Work I would wish the Eminences, Distances of Places Woods, Streams of Water, Marshy Places & Passes may be particularly noted. And that it be done on as large a Scale as is tolerably convenient. I am Gentlemen with due Respect & Regard Your most Obedt & very Hbble Servt

Go: Washington


P.S. I scarcely think it necessary to suggest Secrecy & Caution in the Execution of this Work, as its Value & Importance must very much

depend not only on the Ability but Fidelity of those to whom it is intrusted.

